 

EXHIBIT 10.04

EIGHTH AMENDMENT TO LEASE

This Eighth Amendment to Lease (the "Agreement") is entered into as of September
29, 2017, by and between WESTPORT OFFICE PARK, LLC, a California limited
liability company ("Landlord"), and IMPERVA, INC., a Delaware corporation
("Tenant"), with respect to the following facts and circumstances:

A.

Landlord and Tenant are parties to that certain Lease Agreement dated
February 12, 2008, as amended by a First Amendment to Lease dated February 12,
2010, a Second Amendment to Lease dated May 16, 2012, a Third Amendment to Lease
dated August 22, 2012, a Fourth Amendment to Lease dated May 6, 2015,  a Fifth
Amendment to Lease dated October 28, 2015 (the "Fifth Amendment"), a Sixth
Amendment to Lease dated October 28, 2015, and a Seventh Amendment to Lease
dated March 9, 2016 (collectively, the "Original Lease"), of certain premises
commonly known as Suites 100, 101 and 200 in the 3400 Bridge Building and Suites
101 and 201 in the 3200 Bridge Building (together, the "Premises"), and more
particularly described in the Original Lease.  Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
Original Lease.  As used herein, the term "Lease" means the Original Lease as
amended by this Agreement.

B.

Landlord and Tenant desire to amend the Original Lease on the terms and
conditions provided herein.

IT IS THEREFORE, agreed as follows:

1.The following new Article 59 is hereby added to the Lease:

"ARTICLE 59.
TENANT'S ROOFTOP RIGHTS

59.1Right to Install and Maintain Rooftop Equipment.  During the Lease Term and
subject to the terms of this Article 59, Tenant may install on the roof of the
3400 Bridge Building telecommunications antennae, microwave dishes or other
communication equipment, as necessary for the operation of Tenant's business
within the Premises, including any cabling or wiring necessary to connect this
rooftop equipment to the Premises (collectively, the "Rooftop Equipment").  If
Tenant wishes to install any Rooftop Equipment, Tenant shall first notify
Landlord in writing, which notice shall fully describe the Rooftop Equipment,
including, without limitation, its purpose, weight, size and desired location on
the roof of the 3400 Bridge Building and its intended method of connection to
the Premises.  All of Tenant's Rooftop Equipment must be located within a total
aggregate area not to exceed four (4) square feet, at locations reasonably
approved by Landlord prior to any installation.  Landlord hereby consents to the
installation of Rooftop Equipment consisting of one (1) satellite dish (the
"Initial Rooftop Equipment").  Landlord also reserves the right to restrict the

SMRH:484131539.2

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

number and size of dishes, antennae and other Rooftop Equipment in addition to
the Initial Rooftop Equipment installed on the roof of the 3400 Bridge Building
in its sole discretion.  

59.2Additional Charges for Rooftop Equipment.  Tenant will be solely
responsible, at Tenant's sole expense, for the installation, maintenance, repair
and removal of the Rooftop Equipment, and Tenant shall at all times maintain the
Rooftop Equipment in good condition and repair.  Landlord agrees that the named
Tenant hereunder shall not pay any rental charge for Tenant's use of the rooftop
pursuant to the terms of this Article 59 for the Initial Rooftop Equipment,
provided, however, if any successor to the named Tenant wishes to utilize
rooftop space or if Tenant seeks to use rooftop space for Rooftop Equipment in
addition to the Initial Rooftop Equipment, Landlord reserves the right to impose
a charge for such use, which shall be consistent with market rates.

59.3Conditions of Installation.  The installation of the Rooftop Equipment shall
constitute an alteration and shall be performed in accordance with and subject
to the provisions of Article 15 of this Lease.  Tenant shall comply with all
applicable laws, rules and regulations relating to the installation, maintenance
and operation of Rooftop Equipment at the 3400 Bridge Building (including,
without limitation, all construction rules and regulations) and will pay all
costs and expenses relating to such Rooftop Equipment, including the cost of
obtaining and maintaining any necessary permits or approvals for the
installation, operation and maintenance thereof in compliance with applicable
laws, rules and regulations.  The installation, operation and maintenance of the
Rooftop Equipment at the 3400 Bridge Building shall not adversely affect the
structure or operating systems of the 3400 Bridge Building or the business
operations of any other tenant or occupant at the 3400 Bridge Building.  For
purposes of determining Landlord's and Tenant's respective rights and
obligations with respect to the use of the roof, the portion of the roof
affected by the Rooftop Equipment shall be deemed to be a portion of the
Premises (provided that such portion shall not be measured for purposes of
determining the area of the Premises); consequently, all of the provisions of
this Lease respecting Tenant's obligations hereunder shall apply to the
installation, use and maintenance of the Rooftop Equipment, including without
limitation provisions relating to compliance with requirements as to insurance,
indemnity, repairs and maintenance.  Tenant may install cabling and wiring
through the 3400 Bridge Building interior conduits, risers, and pathways of the
3400 Bridge Building in accordance with Article 52 in order to connect Rooftop
Equipment with the Premises.

59.4Non-Exclusive Right.  Tenant's right to install and maintain Rooftop
Equipment is non-exclusive and is subject to termination or revocation as set
forth herein, including pursuant to Section 22.2(b) of this Lease.  Landlord
shall be entitled to all revenue from use of the roof other than revenue from
the Rooftop Equipment installed by Tenant.  Subject to the terms set forth below
in this Section 59.4, Landlord at its election may require the relocation,
reconfiguration or removal of the Rooftop Equipment, if in Landlord's reasonable
judgment the Rooftop Equipment is interfering with the use of the rooftop for
the helipad or other 3400 Bridge Building operations

SMRH:484131539.2

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(including without limitation maintenance, repairs and replacements of the roof)
or the business operations of other tenants or occupants of the 3400 Bridge
Building, causing damage to the 3400 Bridge Building or if Tenant otherwise
fails to comply with the terms of this Article 59.  If relocation or
reconfiguration becomes necessary due to interference difficulties, Landlord and
Tenant will reasonably cooperate in good faith to agree upon an alternative
location or configuration that will permit the operation of the Rooftop
Equipment for Tenant's business at the Premises without interfering with other
operations at the 3400 Bridge Building or communications uses of other tenants
or occupants.  If removal is required due to any breach or default by Tenant
under the terms of this Article 59, Tenant shall remove the Rooftop Equipment
upon thirty (30) days' written notice from Landlord.  Any relocation, removal or
reconfiguration of the Rooftop Equipment as provided above shall be at Tenant's
sole cost and expense.  In addition to the other rights of relocation and
removal as set forth herein, Landlord reserves the right to require relocation
of Tenant's Rooftop Equipment at any time at its election at Landlord's cost
(but not more frequently than once per year) so long as Tenant is able to
continue operating its Rooftop Equipment in substantially the same manner as it
was operated prior to its relocation.  In connection with any relocation of
Tenant's Rooftop Equipment at the request of or required by Landlord (other than
in the case of a default by Tenant hereunder), Landlord shall provide Tenant
with at least thirty (30) days' prior written notice of the required relocation
and will conduct the relocation in a commercially reasonable manner and in such
a way that will, to the extent reasonably possible, prevent interference with
the normal operation of Tenant's Rooftop Equipment.  In connection with any
relocation, Landlord further agrees to work with Tenant in good faith to
relocate Tenant's Rooftop Equipment to a location that will permit its normal
operation for Tenant's business operations.  Landlord acknowledges that
relocation of Tenant's Rooftop Equipment may be disruptive to Tenant's business
and, without limiting its rights to require such removal, confirms that it will
not exercise its rights hereunder in a bad faith manner or for the purpose of
harassing or causing a hardship to Tenant.

59.5Costs and Expenses.  If Tenant fails to comply with the terms of this
Article 59 within thirty (30) days following written notice by Landlord (or such
longer period as may be reasonably required to comply so long as Tenant is
diligently attempting to comply), Landlord may take such action as may be
necessary to comply with these requirements.  In such event, Tenant agrees to
reimburse Landlord for all costs incurred by Landlord to effect any such
maintenance, removal or other compliance subject to the terms of this
Article 59, including interest on all such amounts incurred at the rate provided
for in Section 4.5 of the Original Lease, accruing from the date which is
ten (10) days after the date of Landlord's demand until the date paid in full by
Tenant, with all such amounts being Additional Rent under this Lease.

59.6Indemnification; Removal.  Tenant agrees to indemnify Landlord, its
partners, agents, officers, directors, employees and representatives from and
against any and all liability, expense, loss or damage of any kind or nature
from any suits, claims or demands, including reasonable attorneys' fees, arising
out of Tenant's installation, operation, maintenance, repair, relocation or
removal of the Rooftop

SMRH:484131539.2

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Equipment, except to the extent any such liability, expense, loss or damage
results from the gross negligence or intentional misconduct of Landlord or its
agents, partners, officers, directors, employees, contractors or
representatives.  At the expiration or earlier termination of the Lease, Tenant
may and, upon request by Landlord, shall remove all of the Rooftop Equipment,
including any wiring or cabling relating thereto, at Tenant's sole cost and
expense and will repair at Tenant's cost any damage resulting from such
removal.  If Landlord does not require such removal, any Rooftop Equipment
remaining at the 3400 Bridge Building after the expiration or earlier
termination of this Lease which is not removed by Tenant within fifteen (15)
days after notice to Tenant, shall be deemed abandoned and shall become the
property of Landlord.

59.7Roof Access; Rules and Regulations.  Subject to compliance with the
construction rules for the 3400 Bridge Building and Landlord's reasonable and
nondiscriminatory rules and regulations regarding access to the roof and, upon
receipt of Landlord's prior written consent to such activity (which shall not be
unreasonably withheld, conditioned or delayed), Tenant and its representatives
shall have access to and the right to go upon the roof of the 3400 Bridge
Building, on a seven (7) day per week, twenty-four (24) hour basis, to exercise
its rights and perform its obligations under this Article 59.  Tenant
acknowledges that, except in the case of an emergency or when a 3400 Bridge
Building engineer is not made available to Tenant in sufficient time to allow
Tenant to avoid or minimize interruption of use of the Rooftop Equipment,
advance notice is required and a 3400 Bridge Building engineer must accompany
all persons gaining access to the rooftop.  Tenant may install Rooftop Equipment
at the 3400 Bridge Building only in connection with its business operations at
the Premises, and may not lease or license any rights or equipment to third
parties or allow the use of any rooftop equipment by any party other than
Tenant.  Tenant acknowledges that Landlord has made no representation or
warranty as to Tenant's ability to operate Rooftop Equipment at the 3400 Bridge
Building and Tenant acknowledges that helicopters, other equipment installations
and other structures and activities at or around the 3400 Bridge Building may
result in interference with Tenant's Rooftop Equipment.  Except as set forth in
this Article 59, Landlord shall have no obligation to prevent, minimize or in
any way limit or control any existing or future interference with Tenant's
Rooftop Equipment."

2.Tenant hereby agrees to reimburse Landlord for costs and expenses
(collectively, the "Fees") incurred by Landlord in connection with the
negotiation and delivery of this Agreement.  Such Fees will be paid by Tenant
within ten (10) business days following submission of an invoice therefor.

3.As additional consideration for this Agreement, Tenant hereby certifies that:

(a)The Original Lease (as amended hereby) is in full force and effect.

(b)To Tenant's knowledge, there are no uncured defaults on the part of Landlord
or Tenant under the Original Lease.

SMRH:484131539.2

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(c)There are no existing offsets or defenses which Tenant has against the
enforcement of the Original Lease (as amended hereby) by Landlord.

4.As additional consideration for this Agreement, Landlord hereby certifies
that:

(a)The Original Lease (as amended hereby) is in full force and effect.

(b)To Landlord’s knowledge, there are no uncured defaults on the part of
Landlord or Tenant under the Original Lease.

(c)There are no existing offsets or defenses which Landlord has against the
enforcement of the Original Lease (as amended hereby) by Tenant.

5.Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect.  This Agreement shall be binding on the heirs, administrators,
successors and assigns (as the case may be) of the parties hereto.  This
Agreement sets forth the entire agreement between the parties with respect to
the matters set forth herein.  There have been no additional oral or written
representations or agreements.  Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided to Tenant in connection with entering into the Original Lease, unless
specifically set forth in this Agreement.  Tenant agrees that neither Tenant nor
its agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Agreement or disseminate or distribute any information
concerning the terms, details or conditions hereof to any third party person,
firm or entity (except Tenant’s professional advisors and agents) without
obtaining the express written consent of Landlord, except as required by law,
regulation, requirement of a regulatory body, or court order, except with
respect to Excluded Information, (defined as follows).  Excluded Information
means information that: (i) was known by Tenant or its agents, without
obligation of confidentiality, prior  to disclosure by Landlord; (ii) became
publicly available other than by fault of Tenant; or (iii) was received by
Tenant from a third party without obligation of confidentiality.  In the case of
any inconsistency between the provisions of the Original Lease and this
Agreement, the provisions of this Agreement shall govern and
control.  Submission of this Agreement by Landlord is not an offer to enter into
this Agreement but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this Agreement until Landlord has
executed and delivered the same to Tenant.

6.Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than CBRE,
Inc. ("Tenant's Broker").  Landlord and Tenant shall each defend, indemnify and
hold the other harmless with respect to all claims, causes of action,
liabilities, losses, costs and expenses (including without limitation attorneys'
fees) with respect to any leasing commission or equivalent compensation alleged
to be owing on account of the indemnifying party's dealings with any real estate
broker, agent, finder or similar person other than Tenant's Broker.  Nothing in
this Agreement shall impose any

SMRH:484131539.2

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

obligation on Landlord to pay a commission or fee to any party.  Tenant shall
pay any commission or other fee due Tenant's Broker in connection with this
Agreement and defend, indemnify and hold Landlord harmless from any claim by
Tenant's Broker for a commission or fee in connection with this Agreement.

7.Tenant hereby remakes the representations and warranties in Sections 14 and 15
of the Fifth Amendment as of the date of this Agreement.

8.Effective as of the date hereof, all references to the "Lease" shall refer to
the Original Lease, as amended by this Agreement.

[Signatures on following page.]




SMRH:484131539.2

-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

Landlord:

WESTPORT OFFICE PARK, LLC, a California limited liability company

 

By:The Prudential Insurance Company of
America, a New Jersey corporation,  acting solely on behalf of and for the
benefit of, and with its liability limited to the assets of, its insurance
company separate account, PRISA II, its member

 

 

By: /s/ Jeffrey D. Mills

   Jeffrey D. Mills

               Vice President___________

[Printed Name and Title]

 

 

Tenant:

IMPERVA, INC., a Delaware corporation


By: /s/ Aaron Kuan            

     Its: VP, FP&A

By:/s/ Terrence Schmid

     Its: CFO

 

 

 

 

 

SMRH:484131539.2

-7-

 

 

 

 

 